Citation Nr: 0614807	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's psychiatric disorders were first manifested 
many years after service and have not been medically related 
to his service. 


CONCLUSION OF LAW

A psychiatric disorder, to include depression or post-
traumatic stress disorder, was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in April 
2002, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
he was not instructed prior to the adjudication of his claim 
to "submit any evidence in his possession that pertains to 
the claim," he was so advised during the course of the 
appeal, in March 2004.  The AOJ subsequently readjudicated 
the claim based on all the evidence in May 2004, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision.  Furthermore, because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
personnel and service medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has not been 
medically evaluated in conjunction with his claim; however, 
as the record does not establish that the veteran suffered an 
event, injury or disease in service that may be associated 
with his current disorder, one is not required.  See 
38 C.F.R. § 3.159(c)(4) (2005).  

The veteran seeks service connection for a psychiatric 
disorder that he contends initially manifested in service.  
In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran contends that he received several demotions in 
service for behavioral problems and that these problems were 
early manifestations of the depression he has now.  Service 
personnel records confirm that in April 1988 and April 1989, 
the veteran was reprimanded for disrespecting a 
noncommissioned officer.  On two separate occasions in June 
1989, the veteran was reprimanded for assault and battery.  
In July 1989, the veteran was reprimanded for leaving the 
scene of an accident.  An October 1989 mental status 
evaluation, however, was conducted in conjunction with a 
recommendation for discharge.  The veteran was of normal 
behavior, fully oriented, with unremarkable affect, normal 
thought content, and good memory.  No finding of depression 
was made.  In November 1989, he was recommended for, and 
received, a general discharge, with misconduct cited as the 
reason.  

Post-service records date from July 2000, at which time the 
veteran sought psychiatric treatment.  Initial intake reports 
indicated that prior to January or February 2000, the veteran 
had no depression or anxiety.  He was then shot in the leg 
and began experiencing feelings of anxiousness.  All 
subsequent psychiatric treatment, to include private 
treatment from July to August 2000, and VA treatment from 
September 2000 to September 2004, has revolved around this 
post-service shooting incident.  

There is simply no information or evidence indicating that 
depression or other psychiatric disability has stemmed from 
the veteran's military service.  There are no objective 
medical findings of depression during service.  While the 
veteran has offered his own opinion on that matter, such an 
assertion is afforded no probative weight as the evidence 
does not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Without an incident in service, and given the nature of his 
current treatment, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt provision does not apply.  Service 
connection is not warranted for a psychiatric disability.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression or post-traumatic stress disorder, is 
denied.


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


